COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RIO VALLEY, LLC,                               §                No. 08-12-00230-CV
                       Appellant,               §                     Appeal from
 v.                                             §           County Court at Law No. 5
 CITY OF EL PASO, EL PASO                       §               of El Paso County, Texas
 CENTRAL APPRAISAL DISTRICT,
 AND APPRAISAL REVIEW BOARD OF                  §                 (TC # 2008TX896)
 EL PASO COUNTY, TEXAS,
                                                §
                       Appellees.

                                 CORRECTED JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore vacate the judgment of the trial court below and render judgment

dismissing the counterclaim against the City of El Paso and the third party petition against

El Paso Central Appraisal District and Appraisal Review Board of El Paso County, Texas. We

reverse and remand for trial on the City’s delinquent tax suit.         We further order that the

Appellees recover from Appellant all costs, both in this Court and the court below, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2014.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment